  Case 3:19-cv-01161-E Document 57 Filed 08/04/20                Page 1 of 5 PageID 1372



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KOYE “CORY” TEMILOLA BENSON,                        §
                                                    §
       Plaintiff,                                   §
                                                    §
       v.                                           §      CASE NO. 3:19-cv-01161-E
                                                    §
UNITED INVESTEXUSA 10, LLC D/B/A                    §
NEW WESTERN ACQUISITIONS,                           §
UNITED INVESTEXUSA 2, LLC D/B/A                     §
NEW WESTERN ACQUISITIONS,                           §
UI HOLDINGS, LLC, STUART DENYER,                    §
KURT CARLTON, AND PAUL HESS,                        §
                                                    §
       Defendants.                                  §


                    DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS


       Defendants United InvestexUSA 10, LLC d/b/a New Western Acquisitions, United

InvestexUSA 2, LLC d/b/a New Western Acquisitions, UI Holdings, LLC, Stuart Denyer, Kurt

Carlton, and Paul Hess (collectively “Defendants”) submit Defendants’ Proposed Voir Dire

Questions in accordance with the Court’s Scheduling Order [Doc. 12]:

       1.      Does anyone on the panel, for religious or other reasons, believe that lawsuits

between companies or individuals in general are wrong, regardless of the issue or circumstance?

If so, please explain.

       2.      The person that brought this suit (we will call him Mr. Benson) is Mr. Koye “Cory”

Temilola Benson. Do any of you know or have any familiarity with Mr. Benson? If so, how do

you know Mr. Benson?




                                                1
  Case 3:19-cv-01161-E Document 57 Filed 08/04/20                 Page 2 of 5 PageID 1373



       3.      There are six (6) defendants in this lawsuit: (1) United InvestexUSA 10, LLC d/b/a

New Western Acquisitions; (2) United InvestexUSA 2, LLC d/b/a New Western Acquisitions; (3)

UI Holdings, LLC; (4) Stuart Denyer; (5) Kurt Carlton; and (6) Paul Hess. Do any of you know or

have any familiarity with any of the defendants I just named? If so,

            a. Please identify the defendant, or defendants, you know.

            b. How do you know that defendant?

            c. Do you know anybody that works for United InvestexUSA 10, LLC d/b/a New

               Western Acquisitions presently or in the past?

            d. Do you know anybody that works for United InvestexUSA 2, LLC d/b/a New

               Western Acquisitions presently or in the past?

            e. Do you know anybody that works for UI Holdings, LLC presently or in the past?

       4.      Do you know or have any familiarity with any of the following attorneys or their

law firms? If so, how do you know these attorneys or law firms?

            a. Ashmore & Ashmore Law Firm

            b. KC Ashmore

            c. Wick Phillips Gould & Martin, LLP

            d. Brant Martin

            e. Molly Jones

            f. Zachary Farrar

       5.      Do you know, or think you know, any of the following people, who are potential

witnesses in this case? If so, how?

            a. Mr. Benson, the Plaintiff.

            b. Stuart Denyer, one of the Defendants.



                                                2
  Case 3:19-cv-01161-E Document 57 Filed 08/04/20                    Page 3 of 5 PageID 1374



             c. Kurt Carlton, one of the Defendants.

             d. Paul Hess, one of the Defendants.

             e. J.D. Castillo, the General Manager for United InvestexUSA 10, LLC d/b/a New

                Western Acquisitions.

             f. Tom Keen.

             g. Marcia Jackson.

       6.       During the past ten (10) years, have any of you served on a jury – civil or criminal?

             a. Please raise your hand if it was civil.

             b. Keep you hand raised if you reached a verdict.

             c. Please raise your hand if it was criminal.

             d. Keep you hand raised if you reached a verdict.

       7.       Have any of you or a family member ever been a party to a lawsuit?

             a. Were you or the family member the plaintiff or defendant?

             b. Is there anything about that experience that would cause you to question your ability

                to decide this case fairly and impartially, only on the evidence admitted during trial,

                and the law as the Court instructs?

       8.       Have you or anyone in your immediate family attended law school or had any other

training in the law? If so, is there anything about that experience that would cause you to question

your ability to decide this case fairly and impartially, only on the evidence admitted during trial,

and the law as the Court instructs?

       9.       Does anyone have a concern about their ability to be a fair and impartial juror in

this case?




                                                   3
  Case 3:19-cv-01161-E Document 57 Filed 08/04/20                  Page 4 of 5 PageID 1375



        10.     Does anyone have a medical reason or personal hardship that would make it

difficult to serve as a juror in this case?

        11.     Does anyone have difficulty reading, hearing, or understanding the English

language?

        12.     Have you read in the newspapers, read on the internet, seen on television, heard on

the radio, or seen on social media anything about this case, or do you have any knowledge of the

facts or events of this case?

        13.     Do you or a family member work in the real estate industry?

        14.     Have any of you served as an independent contractor? In other words, have any of

you reported your compensation for tax purposes to the Internal Revenue Service via a Form 1099,

rather than a Form W-2? If so, can you briefly describe your role and experience?

        15.     In a lawsuit, there are primarily two (2) sides—the plaintiff and the defendant. In

certain instances, both sides will claim that the other did something wrong in violation of the law.

For example, sometimes the plaintiff will complain that the defendant did something bad and

should be found responsible for damages, and the defendant will complain that the plaintiff also

did something bad and should be found responsible for damages too. But that is not always the

case. Sometimes, only one side complains that the other side did something wrong that allows for

the recovery of damages. Does anybody have a predisposition or preconceived notion that a

defendant who has not asserted a counterclaim against the plaintiff must automatically be in the

wrong?

         Defendants request that the Court ask the prospective jurors the foregoing questions.

Defendants further respectfully request an opportunity for their counsel to be able to individually

question prospective jurors after the Court has concluded its inquiries.



                                                 4
  Case 3:19-cv-01161-E Document 57 Filed 08/04/20                  Page 5 of 5 PageID 1376



                                              Respectfully submitted,

                                              s/ Molly M. Jones
                                              Brant C. Martin
                                              brant.martin@wickphillips.com
                                              State Bar No. 24002529
                                              Molly M. Jones
                                              molly.jones@wickphillips.com
                                              State Bar No. 24100271
                                              Zachary C. Farrar
                                              zachary.farrar@wickphillips.com
                                              State Bar No. 24093418

                                              WICK PHILLIPS GOULD & MARTIN LLP
                                              100 Throckmorton Street, Suite 1500
                                              Fort Worth, Texas 76102
                                              Telephone: 817.332.7788
                                              Facsimile: 817.332.7789

                                              ATTORNEYS FOR DEFENDANTS
                                              UNITED INVESTEXUSA 10, LLC D/B/A
                                              NEW WESTERN ACQUISITIONS, UNITED
                                              INVESTEXUSA 2, LLC D/B/A NEW
                                              WESTERN ACQUISITIONS, UI HOLDINGS,
                                              LLC, STUART DENYER, KURT CARLTON,
                                              AND PAUL HESS


                                 CERTIFICATE OF SERVICE

       On August 4, 2020, the foregoing document was electronically submitted with the Clerk

of Court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the Court. I hereby certify that all counsel of record has been served electronically or by

another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                              s/ Molly M. Jones
                                              Molly M. Jones




                                                 5
